Exhibit 10(m)10 ALLETE 2007 Form 10-K ANNEX B TO ALLETE EXECUTIVE LONG TERM INCENTIVE COMPENSATION PLAN PERFORMANCE SHARE GRANT Effective 2008 [Eligible Executive Employees] Financial Measure: Total Shareholder Return (TSR) computed over the three-year period. Performance Share Award: If ALLETE’s TSR ranking is 3rd or higher among a peer group of 16 companies (superior performance), 200% of the Performance Share Grant will be earned.If ALLETE’s TSR performance ranks 9th among the peer group (target performance), 100% of the Grant will be earned.If ALLETE’s TSR performance ranks 12th (threshold performance), 50% of the Grant will be earned.If TSR performance is below threshold, no Performance Shares will be earned.Straight-line interpolation will be used to determine earned awards based on the TSR ranking between threshold, target and superior. TSR Rank Perf. Level Payout % 1 200.0% 2 200.0% 3 Superior 200.0% 4 183.3% 5 166.7% 6 150.0% 7 133.3% 8 116.7% 9 Target 100.0% 10 83.3% 11 66.7% 12 Threshold 50.0% 13 0% 14 0% 15 0% 16 0% 17 0%
